Per Curiam.
Respondent, who was admitted to the bar in 1929, was charge^, among other things, with (1) paying Dr. William Blaso and others as an inducement to have them procure retainers for him from persons who had personal injury claims; (2) permitting Dr. William Blaso, Dr. Francis J. Granieri, Fred Faranda, a policeman, and others to solicit personal injury claims for him; and (3) inducing one Joseph Párente, who had been subpoenaed to appear before Mr. Justice Faber, conducting an investigation pursuant to the order of this court, to testify falsely.
*276Instead of frankly admitting he was engaged in soliciting negligence cases through Blaso, Granieri and Baranda and that he paid Blaso and Baranda for procuring retainers for him, as the record clearly shows, respondent resisted the charges and testified falsely before Mr. Justice Baber and also before the official referee. There is also ample proof in the record that respondent induced Párente to testify falsely. There is no doubt that respondent is guilty of flagrant violations of duty as an attorney and that he is no longer entitled to engage in the practice of the law.
The respondent should be disbarred and his name ordered to be struck from the roll of attorneys.
Present — Hagarty, Carswell, Davis, Adel and Close, JJ.
Respondent disbarred and his name ordered to be struck from the roll of attorneys. [See 254 App. Div. 581.] .....